848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Carroll Eugene STRADER, Plaintiff-Appellant,v.John DOES, Chairman of North Carolina Parole Board 1968;Jack Scism, Chairman of North Carolina Parole BoardCommission 1974;  Ben L. Baker, Combined Records Department1974;  Hazel Keith, Combined Records Department Manager1984-85;  Marvin R. Wooten, Defendants-Appellees.

No. 88-7526.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 29, 1988.Decided:  May 18, 1988.
Carroll Eugene Strader, appellant pro se.
Lucien Capone, III, Office of the Attorney General, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and ERVIN, Circuit Judges.
PER CURIAM:


1
Carroll Eugene Strader, a North Carolina inmate, appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  We affirm the judgment below for the reason that Strader failed to show that the Parole Commission's actions constituted a continuing violation in order to lift the bar of the three-year statute of limitations.  The Parole Commission's actions took place in 1968 and 1974 and were final upon completion and, therefore, Strader should have been aware of them at that time.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.